Citation Nr: 0513622	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-07 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture.


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
U.S. Army Reserve from February to October 1999.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a June 2002 rating decision which 
denied service connection for residuals of a right ankle 
fracture.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The appellant contends that she currently has residuals of a 
right ankle fracture that occurred during service.  Service 
medical records reflect that in April 1999 she fell 
approximately four to five feet, sustaining an injury to her 
right ankle which was diagnosed as a right ankle trimalleolar 
fracture and required immediate surgery.    During surgery, a 
tubular plate fitting the contour of the fibula was inserted 
as well as several screws proximally, distally and into the 
distal fragment.  A second incision was made over the medial 
malleolus where placement of a fixation wire required a 
single 4-0, 35 millimeter partially threaded cancellous 
screw.  

In view of the above, the Board finds that a medical opinion 
is warranted to determine if the veteran has a current right 
ankle disability, and if so, the etiology of the disability.  
38 U.S.C.A. § 5103A (d)(West 2002). 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The appellant should be asked to 
identify all VA and non-VA health care 
providers pertaining to the treatment of 
a right ankle disability since October 
1999 to the present.  After receiving 
this information and any necessary 
release of information forms, the RO 
should contact the named medical 
providers and obtain copies of the 
related medical records.  

2.  The appellant should be afforded a VA 
examination by an orthopedist to 
determine the nature, etiology, and 
severity of any current right ankle 
disability.  The examiner should review 
the claims folder in conjunction with the 
examination.  In addition to X-rays, any 
other testing deemed necessary should be 
performed.  The examination should 
include an evaluation for limitation of 
motion.  The examiner should be requested 
to note the normal range of motion of the 
right ankle.

Additionally, the examiner should be 
requested to determine whether the right 
ankle exhibits weakened movement, excess 
fatigability, or incoordination The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
right ankle is used repeatedly over a 
period of time.   

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
right ankle disability diagnosed is 
related to the inservice injury.  A 
complete rationale for any opinion 
expressed should be included in the 
report.
 
3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the claim is denied, the appellant and 
her representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




